Exhibit 10.3

ANTERO RESOURCES CORPORATION

2020 LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE UNIT GRANT NOTICE

Pursuant to the terms and conditions of the Antero Resources Corporation 2020
Long-Term Incentive Plan, as amended from time to time (the “Plan”), Antero
Resources Corporation (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) an award (this “Award”) of Performance Share
Units (the “PSUs”) subject to the terms and conditions set forth herein and in
the Performance Share Unit Agreement attached hereto as Exhibit A
(the “Agreement”) and the Plan, each of which is incorporated herein by
reference.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.



Participant:

[___________]





Date of Grant:

[___________]





Target PSUs:

[___________] PSUs (the “Target Amount of PSUs”)





Performance Periods:

[___________] to [___________]





Earning of PSUs:

[___________]



By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Performance Share Unit Grant Notice (this
“Grant Notice”).  You acknowledge that you have reviewed the Agreement, the Plan
and this Grant Notice in their entirety and fully understand all provisions of
the Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations arising under the Agreement, the Plan
or this Grant Notice.  This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

[Remainder of Page Intentionally Blank;

Signature Page Follows]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.



ANTERO RESOURCES CORPORATION







By:







Alvyn A. Schopp





Chief Administrative Officer and Regional





Senior Vice President







PARTICIPANT











[Name of Employee]





SIGNATURE PAGE TO

PERFORMANCE SHARE UNIT GRANT NOTICE

--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE SHARE UNIT AGREEMENT

This Performance Share Unit Agreement (this “Agreement”) is made as of the Date
of Grant set forth in the Grant Notice to which this Agreement is attached (the
“Date of Grant”) by and between Antero Resources Corporation, a Delaware
corporation (the “Company”), and [__________________] (“Employee”).  Capitalized
terms used but not specifically defined herein shall have the meanings specified
in the Plan or the Grant Notice.

1.Award.  Effective as of the Date of Grant, the Company hereby grants to
Employee the Target Amount of PSUs set forth in the Grant Notice on the terms
and conditions set forth in the Grant Notice, this Agreement and the Plan, which
is incorporated herein by reference as a part of this Agreement.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.  To the extent earned, each PSU represents the right to receive
one share of Stock, subject to the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan; provided, however, that, depending on the
level of performance determined to be attained with respect to the Performance
Goals, the number of shares of Stock that may be earned hereunder in respect of
this Award may range from 0% to 150% of the Target Amount of PSUs.  Unless and
until the PSUs have become earned in the manner set forth in the Grant Notice
and this Agreement, Employee will have no right to receive any Stock or other
payments in respect of the PSUs.  Prior to settlement of this Award, the PSUs
and this Award represent an unsecured obligation of the Company, payable only
from the general assets of the Company.

2.Earning of PSUs.

(a)Following [__________________], the Committee will determine the level of
achievement of the Performance Goals for the applicable Performance Period as
set forth in Exhibit B.  The number of PSUs, if any, that shall become earned
with respect to each Performance Period will be determined by the Committee in
accordance with the Grant Notice and Exhibit B following the end of such
Performance Period but shall not become vested until [__________________] (and
any PSUs that have not been earned following the applicable Performance Period
or do not become vested at [__________________] shall be automatically
forfeited).  Unless and until the PSUs have become earned and been settled in
accordance with Section 3, Employee will have no right to receive any dividends
or other distributions with respect to the PSUs.  In the event of the
termination of Employee’s employment prior to [__________________], except as
otherwise provided in Section 2(b) and 2(c) below, all of the PSUs, whether
earned pursuant to a prior Performance Period or not (and all rights arising
from such PSUs and from being a holder thereof), will terminate automatically
without any further action by the Company and will be automatically forfeited
without further notice and at no cost to the Company.

(b)[__________________]

(c)[__________________]

3.Settlement of PSUs.  Except as provided in Sections 2(b) and 2(c), subject to
Employee’s continued employment through [__________________], as soon as
administratively





Exhibit A-1

--------------------------------------------------------------------------------

practicable following the Committee’s determination of the level of achievement
of the Performance Goals for [__________________], but in no event later than 60
days following [__________________], Employee (or Employee’s permitted
transferee, if applicable) shall be issued a number of shares of Stock equal to
the number of PSUs subject to this Award that become earned for each Performance
Period based on the level of achievement of the Performance Goals as determined
by the Committee in accordance with Section 2.  Any fractional PSU that becomes
earned hereunder shall be rounded down at the time shares of Stock are issued in
settlement of such PSU.  No fractional shares of Stock, nor the cash value of
any fractional shares of Stock, will be issuable or payable to Employee pursuant
to this Agreement.  All shares of Stock issued hereunder shall be delivered
either by delivering one or more certificates for such shares to Employee or by
entering such shares in book-entry form, as determined by the Committee in its
sole discretion.  The value of shares of Stock shall not bear any interest owing
to the passage of time.  Neither this Section 3 nor any action taken pursuant to
or in accordance with this Agreement shall be construed to create a trust or a
funded or secured obligation of any kind.

4.Rights as Stockholder.  Neither Employee nor any person claiming under or
through Employee shall have any of the rights or privileges of a holder of
shares of Stock in respect of any shares that may become deliverable hereunder
unless and until certificates representing such shares have been issued or
recorded in book entry form on the records of the Company or its transfer agents
or registrars, and delivered in certificate or book entry form to Employee or
any person claiming under or through Employee.

5.Tax Withholding.  To the extent that the receipt, vesting or settlement of the
PSUs results in compensation income or wages to Employee for federal, state,
local and/or foreign tax purposes, the Company shall have the authority and the
right to deduct or withhold (or cause one of its Affiliates to deduct or
withhold), or to require Employee to remit to the Company (or one of its
Affiliates), an amount sufficient to satisfy all applicable federal, state and
local taxes required by law to be withheld with respect to such event.  In
satisfaction of the foregoing requirement, unless otherwise determined by the
Committee, the Company or one of its Affiliates shall withhold, or cause to be
surrendered, from any remuneration (including any of the shares of Stock that
may be issuable under this Agreement) then or thereafter payable to Employee an
amount equal to the aggregate amount of taxes required to be withheld with
respect to such event.  If such tax obligations are satisfied through net
settlement or the surrender of previously owned shares of Stock, the maximum
number of shares of Stock that may be so withheld (or surrendered) shall be the
number of shares of Stock that have an aggregate Fair Market Value on the date
of withholding or surrender equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, local and/or foreign tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment for the Company with
respect to the PSUs, as determined by the Committee.  Employee acknowledges that
there may be adverse tax consequences upon the receipt, vesting or settlement of
the PSUs or disposition of the underlying shares of Stock and that Employee has
been advised, and hereby is advised, to consult a tax advisor.  Employee
acknowledges and agrees that none of the Board, the Committee, the Company or
any of its Affiliates have made any representation or warranty as to the tax
consequences to Employee as a result of the receipt of the PSUs, the earning of
the PSUs or the forfeiture of any of the PSUs.  Employee represents that
Employee is in no manner relying on the Board, the Committee, the Company or any
of its Affiliates or any of their respective managers, directors, officers,
employees or authorized representatives (including, without limitation,



Exhibit A-2

--------------------------------------------------------------------------------

attorneys, accountants, consultants, bankers, lenders, prospective lenders and
financial representatives) for tax advice or an assessment of such tax
consequences.

6.Non-Transferability.  During the lifetime of Employee, the PSUs may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution, unless and until the shares of Stock
underlying the PSUs have been issued, and all restrictions applicable to such
shares have lapsed.  Neither the PSUs nor any interest or right therein shall be
liable for the debts, contracts or engagements of Employee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

7.Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Stock may then be listed.  No shares of Stock will
be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Stock may then be listed.  In addition, shares of Stock
will not be issued hereunder unless (a) a registration statement under the
Securities Act is in effect at the time of such issuance with respect to the
shares to be issued or (b) in the opinion of legal counsel to the Company, the
shares to be issued are permitted to be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance and sale of any shares of Stock hereunder will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained.  As a
condition to any issuance of Stock hereunder, the Company may require Employee
to satisfy any requirements that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the Company.

8.Legends.  If a stock certificate is issued with respect to shares of Stock
delivered hereunder, such certificate shall bear such legend or legends as the
Committee deems appropriate in order to reflect the restrictions set forth in
this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the SEC, any
applicable laws or the requirements of any stock exchange on which the Stock is
then listed.  If the shares of Stock issued hereunder are held in book-entry
form, then such entry will reflect that the shares are subject to the
restrictions set forth in this Agreement.

9.Execution of Receipts and Releases.  Any issuance or transfer of shares of
Stock or other property to Employee or Employee’s legal representative, heir,
legatee or distributee, in accordance with this Agreement shall be in full
satisfaction of all claims of such person hereunder.  As a condition precedent
to such payment or issuance, the Company may require Employee or Employee’s
legal representative, heir, legatee or distributee to execute (and not revoke
within any time provided to do so) a release and receipt therefor in such form
as it shall determine appropriate;



Exhibit A-3

--------------------------------------------------------------------------------

provided, however, that any review period under such release will not modify the
date of settlement with respect to earned PSUs.

10.No Right to Continued Employment or Awards.

(a)For purposes of this Agreement, Employee shall be considered to be employed
by the Company as long as Employee remains an employee of the Company or any
Affiliate, or a corporation or other entity (or a parent or subsidiary of such
corporation or other entity) assuming or substituting a new award for this
Award.  Without limiting the scope of the preceding sentence, it is specifically
provided that Employee shall be considered to have terminated employment with
the Company at the time of the termination of the “Affiliate” status of the
entity or other organization that employs Employee.  Nothing in the adoption of
the Plan, nor the award of the PSUs thereunder pursuant to the Grant Notice and
this Agreement, shall confer upon Employee the right to continued employment by,
or a continued service relationship with, the Company or any such Affiliate, or
any other entity, or affect in any way the right of the Company or any such
Affiliate, or any other entity to terminate such employment at any time.  Unless
otherwise provided in a written employment agreement or by applicable law,
Employee’s employment by the Company, or any such Affiliate, or any other entity
shall be on an at-will basis, and the employment relationship may be terminated
at any time by either Employee or the Company, or any such Affiliate, or other
entity for any reason whatsoever, with or without cause or notice.  Any question
as to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee or its delegate,
and such determination shall be final, conclusive and binding for all purposes.

(b)The grant of the PSUs is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Any future Awards will be at the sole discretion of the
Company.

11.Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
Employee’s principal place of employment or if sent by registered or certified
mail to Employee at the last address Employee has filed with the Company.  In
the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

12.Consent to Electronic Delivery; Electronic Signature.  In lieu of receiving
documents in paper format, Employee agrees, to the fullest extent permitted by
law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports and all other forms of communications) in
connection with this and any other Award made or offered by the Company.
 Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which Employee has access.  Employee
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may be required to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.



Exhibit A-4

--------------------------------------------------------------------------------

13.Agreement to Furnish Information.  Employee agrees to furnish to the Company
all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

14.Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the PSUs granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment and/or severance agreement between the Company (or
an Affiliate or other entity) and Employee in effect as of the date a
determination is to be made under this Agreement.  Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.  The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of Employee shall be effective only if it is
in writing and signed by both Employee and an authorized officer of the Company.

15.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

16.Successors and Assigns.  The Company may assign any of its rights under this
Agreement without Employee’s consent.  This Agreement will be binding upon and
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon Employee and Employee's beneficiaries, executors,
administrators and the person(s) to whom the PSUs may be transferred by will or
the laws of descent or distribution.

17.Clawback.  Notwithstanding any provision in this Agreement, the Grant Notice
or the Plan to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any SEC rule or any applicable
securities exchange listing standards and/or (b) any policy that may be adopted
or amended by the Board from time to time, all shares of Stock issued hereunder
shall be subject to forfeiture, repurchase, recoupment and/or cancellation to
the extent necessary to comply with such law(s) and/or policy.

18.Counterparts. The Grant Notice may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of the Grant
Notice by facsimile or pdf attachment to electronic mail shall be effective as
delivery of a manually executed counterpart of the Grant Notice.

19.Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such



Exhibit A-5

--------------------------------------------------------------------------------

provision shall not affect the validity or enforceability of any other provision
of this Agreement, and all other provisions shall remain in full force and
effect.

20.Nonqualified Deferred Compensation Rules. If Employee is deemed to be a
“specified employee” within the meaning of the Nonqualified Deferred
Compensation Rules, as determined by the Committee, at a time when Employee
becomes eligible for settlement of the PSUs upon his “separation from service”
within the meaning of the Nonqualified Deferred Compensation Rules, then to the
extent necessary to prevent any accelerated or additional tax under the
Nonqualified Deferred Compensation Rules, such settlement will be delayed until
the earlier of: (a) the date that is six months following Employee’s separation
from service and (b) Employee’s death.  Notwithstanding the foregoing, the
Company makes no representations that the payments provided under this Agreement
are exempt from or compliant with the Nonqualified Deferred Compensation Rules
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with the Nonqualified Deferred Compensation Rules.

[Remainder of Page Intentionally Blank]





Exhibit A-6

--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE SHARE UNIT PERFORMANCE GOAL

[_______________________________]

Exhibit B-1

--------------------------------------------------------------------------------